Case 14-34925        Doc 50     Filed 12/31/18     Entered 12/31/18 17:08:44          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 14 B 34925
         Teresa L Alvarez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/26/2014.

         2) The plan was confirmed on 11/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/07/2016, 08/24/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-34925             Doc 50         Filed 12/31/18    Entered 12/31/18 17:08:44                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $19,534.56
           Less amount refunded to debtor                                $564.28

 NET RECEIPTS:                                                                                           $18,970.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,025.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $772.35
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,797.35

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Atlas Acquisitions LLC                  Unsecured           0.00      1,080.55         1,080.55           0.00        0.00
 Becket & Lee                            Unsecured         907.00        907.84           907.84           0.00        0.00
 BMW Financial Services                  Unsecured           0.00        307.14           307.14           0.00        0.00
 BMW Financial Services                  Secured       14,343.00     14,290.00        14,290.00      12,612.93    1,560.00
 Capital One Bank USA NA                 Unsecured         491.00        491.66           491.66           0.00        0.00
 Chase                                   Unsecured      3,429.00            NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         300.00        638.00           638.00           0.00        0.00
 Credit Coll                             Unsecured      1,106.00            NA               NA            0.00        0.00
 ECast Settlement Corp                   Unsecured      1,604.00       1,604.14         1,604.14           0.00        0.00
 HSBC/Menards                            Unsecured      2,137.00            NA               NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured           0.00        121.49           121.49           0.00        0.00
 Internal Revenue Service                Priority            0.00          0.00             0.00           0.00        0.00
 Internal Revenue Service                Unsecured           1.00          0.00             0.00           0.00        0.00
 Peoples Energy Corp                     Unsecured         663.00        663.44           663.44           0.00        0.00
 Portfolio Recovery Associates           Unsecured         737.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured           0.00        736.74           736.74           0.00        0.00
 Portfolio Recovery Associates           Unsecured      2,084.00       2,084.53         2,084.53           0.00        0.00
 Quantum3 Group                          Unsecured         742.00        742.38           742.38           0.00        0.00
 Quantum3 Group                          Unsecured      1,188.00       1,188.73         1,188.73           0.00        0.00
 Receivables Performanc                  Unsecured         121.00           NA               NA            0.00        0.00
 Us Bank                                 Unsecured      2,726.00            NA               NA            0.00        0.00
 West Asset                              Unsecured         138.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-34925        Doc 50      Filed 12/31/18     Entered 12/31/18 17:08:44             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $14,290.00         $12,612.93           $1,560.00
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $14,290.00         $12,612.93           $1,560.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,566.64               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,797.35
         Disbursements to Creditors                            $14,172.93

 TOTAL DISBURSEMENTS :                                                                     $18,970.28


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
